Title: Introductory Note: New York Assembly. An Act for Raising Certain Yearly Taxes Within This State, [9 February 1787]
From: 
To: 


The Assembly of the New York legislature resolved on January 17, 1787, “that a Committee be appointed to consider of and report, ways and means for discharging the debts of the State, and the maintenance of public credit” (New York Assembly JournalJournal of the Assembly of the State of New York (Publisher and place vary, 1782–1788)., 1787, 10). The Journal, however, did not give the names of the members appointed to the committee. On February 9, 1787, William Malcom “from the Committee of Ways and Means,… reported that it is the opinion of the Committee, that a bill be brought in for raising certain yearly taxes within this State; that the Committee have prepared a draft of a bill for that purpose (ibid., 41). Initially entitled “An Act for Raising Certain Yearly Taxes Within This State,” the title of the bill was later changed to “An Act for Raising Monies by Tax.”
In the Hamilton Papers, Library of Congress, there are three autograph drafts of this document. Two of them are apparently drafts used in preparation of the third, the draft of “An Act for Raising Certain Yearly Taxes Within This State,” which Hamilton submitted to the New York legislature. Arranging them in the order in which Hamilton probably prepared them, they are designated for purposes of identification, First Draft, Second Draft, and Third Draft.
There is also in the Hamilton Papers a fragment which was probably a preliminary outline prepared before the First Draft. The fragment is headed “Objects for taxation” and includes, with certain minor differences, the information contained under the numerals I, II, III, IV, and X in the Second Draft.
The First Draft, although differing in paragraph arrangement, conforms closely to the Second Draft. It is not as complete as the Second Draft and Hamilton left blank spaces which he evidently intended to use for later amplification of statements he had made. The taxes proposed are, with some exceptions, the same in the First and Second Drafts but the estimated amounts to be raised from them are different.
Both the First Draft and the Second Draft conclude with a section on the “mode of collection.” It is this subject which, except for the opening paragraphs, is discussed in greater detail in the Third Draft.
The “Act for Raising Certain Yearly Taxes …,” or the Third Draft, is incomplete. Page 2 of this MS ends with the sentence: “Upon every room or apartment with a ceiling of stucco work the further sum of twenty shillings.” The next page, which is numbered page 7 in an unidentified handwriting, begins “The duty of such surrogate.…” The missing pages may have contained the specific taxes enumerated in the Second Draft under numerals III–X.
The Second Draft and the Third Draft are printed below. The First Draft, which is printed in JCHWJohn C. Hamilton, ed., The Works of Alexander Hamilton (New York, 1851)., II, 204–11, has been omitted because, although similar to the Second Draft, it is less complete.
Scholars have assumed that “An Act for Raising Certain Yearly Taxes Within This State,” was drafted by Hamilton in 1782. It is printed in JCHWJohn C. Hamilton, ed., The Works of Alexander Hamilton (New York, 1851)., II, 204–11, with no date but among documents for the year 1782. Nathan Schachner (Hamilton, 149–50) and Broadus Mitchell (Hamilton, 274–75) assume it was written in September, 1782. Although it may have been drafted earlier, the act was introduced in the New York legislature in 1787.

The following facts support the contention that the document could have been written in 1782: On July 21, 1782, a joint committee of the New York legislature was appointed to report to the next session of the legislature “a system for establishing such Funds within this State, as may be best calculated to answer the Purposes of this State, and the United States; and for the more effectual Collection of Taxes within this State” (New York Assembly JournalJournal of the Assembly of the State of New York (Publisher and place vary, 1782–1788)., 1782, 117). During August and the first part of September, Hamilton was collecting information on the condition of finances of the state which might have been used in preparation for a report to the committee. The committee met on September 15 and adjourned early in October. Hamilton was in constant attendance and could have submitted his ideas on the proper mode of taxation to be adopted by the state.
It is possible that the recommendations of objects of taxation in the First and Second Drafts were made in 1782 and conceivable, although not likely, that the First Draft may have been written at that time. That a plan similar to the one here printed may have been submitted to the committee of the legislature in 1782 is suggested by a letter Hamilton wrote to Robert Morris on October 5, 1782, describing a plan of taxation adopted by the committee which contained provisions for specific taxation included in Hamilton’s First Draft.
There is, therefore, a possibility that the First Draft may have been prepared in 1782 and used by Hamilton in 1787 as the basis for an act for raising taxes. The Second Draft, however, could not have been prepared before 1787, for it refers to the collection of taxes in the counties of Washington, Montgomery, and Columbia, all of which were created after 1782. The names of the counties of Tyron and Charlotte were changed to Montgomery and Washington, respectively, by an act of the legislature in 1784 (Laws of the State of New York, ILaws of the State of New York Passed at the Sessions of the Legislature Held in the Years 1777, 1778, 1779, 1780, 1781, 1782, 1783 and 1784 Inclusive, being the First Seven Sessions (Albany, 1886)., 613). Columbia County was formed from Albany County in 1786 (ibid., II, 234).
That Hamilton’s plan for specific taxation was introduced to the legislature in 1787 is further demonstrated by a partial draft of the proposed act which appeared in The [New York] Daily Advertiser of March 13 and March 15, 1787. The excerpts from the act printed there are exactly the same as corresponding sections of the act in the Second Draft printed below. The New York Assembly JournalJournal of the Assembly of the State of New York (Publisher and place vary, 1782–1788). also indicates that the act must have been submitted to the legislature in 1787, for a paragraph from the proposed act which was read on March 16 (New York Assembly JournalJournal of the Assembly of the State of New York (Publisher and place vary, 1782–1788)., 1787, 101), precisely corresponds with paragraph two of the Second Draft.
